DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 16/704,120 POOLPERIMETER AND WATER AGITATOR SYSTEM AND ASSEMBLY, filed 12/05/2019. Claims 1-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 45, 48, 51, 145, 148.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,697,190 in view of Huang US PUB 2020/0299986 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because each feature recited in claims 10-19 of the instant application are met by the combination of claims 1-2, 4-9, 12-13, 17 and 19 in the granted patent and the prior art of Huang.  The claims of the instant application fail to teach a pool agitator.  Thus, in an analogous art, Huang teaches a pool agitator 320 for use in a pool in order to circulate the flow of water.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the instant invention in view of the teaching of Huang for including an agitator assembly in order to efficiently circulate the flow of fluid to specific channels in the pool.
Allowable Subject Matter
5.	Claims 1-9 and 20 allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest singularly or an obvious combination of an apparatus and method for  an agitator system for a diving station configured for connection to a pool perimeter assembly that includes a return conduit for receiving pressurized water, the return conduit having at 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the PTO 892.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LORI L BAKER/Primary Examiner, Art Unit 3754